EXHIBIT 10.4

SUPERIOR UNIFORM GROUP, INC.

NON-QUALIFIED STOCK OPTION GRANT FOR OUTSIDE DIRECTORS

 

THIS NON-QUALIFIED STOCK OPTION, dated the ___ day of May, 20___, is granted by
SUPERIOR UNIFORM GROUP, INC., a Florida corporation (the “Company”), to NAME
(the “Director”) pursuant to the Superior Uniform Group, Inc. 2013 Incentive
Stock and Awards Plan (the “Plan”).




WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its shareholders for its directors, officers and other key
employees to obtain or increase their stock ownership interest in the Company in
order that they will have a greater incentive to work for and manage the
Company’s affairs in such a way that its shares may become more valuable; and




WHEREAS, the Director is a non-employee director of the Company and is eligible
to receive an option grant under Section 5(b) of the Plan;




NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Director, the Company hereby grants this stock option to the
Director on the terms and conditions specified in this Agreement.




 

1.

OPTION GRANT




Subject to the terms of this Agreement and the Plan, the Company grants to the
Director an option to purchase ______ shares of Common Stock of the Company at a
price of $_____ share (100% of the Fair Market Value of the shares on the date
of grant). This option is not intended to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.




 

2.

TIME OF EXERCISE




The Director may exercise this option during the period that begins on the date
that is six months from the date of this Agreement and ends on the earliest to
occur of:
 

 

(a)

Six (6) months after the date the Director ceases to serve as a director of the
Company for any reason other than death if the Director, at the time the
Director ceases to serve as a director of the Company, is under age 65 and has
not completed six years of service as a director;

 

 

(b)

Three (3) years after the date the Director ceases to serve as a director of the
Company for any reason other than death if the Director, at the time the
Director ceases to serve as a director of the Company, is at least age 65 or has
completed six years of service as a director;

 

 

(c)

Twelve (12) months after the date the Director ceases to serve as a director of
the Company as a result of death; or

 

 

(d)

Ten (10) years from the date of this Agreement.

 

For purposes of this paragraph 2, this option shall terminate, without notice to
the Director, at 11:59 PM (Eastern Time) on the applicable date described above.

 

 

 
 

--------------------------------------------------------------------------------

 

 




 

3.

METHOD OF EXERCISE




 

(a)

The Director may exercise this option in whole or in part only during the period
specified in paragraph 2.

 

 

(b)

This option may be exercised by delivering a written notice of option exercise
to the Company’s Corporate Secretary at Seminole, Florida, accompanied by
payment of the purchase price, and such other documents or representations as
the Company may reasonably request to comply with securities, tax or other laws
then applicable to the exercise of the option. Delivery may be made in person,
by nationally-recognized delivery service that guarantees overnight delivery, or
by facsimile. A notice of option exercise that the Corporate Secretary receives
after 11:59 P.M. (Eastern Time) on the date of termination (as provided in
paragraph 2) shall be null and void.




 

(c)

The Director may pay the purchase price in one or more of the following forms:




(i)     a check payable to the order of the Company for the purchase price of
the shares being purchased; or




(ii)     delivery of shares of Common Stock (including by attestation) that the
Optionee has owned for at least six (6) months and that have a Fair Market Value
(determined on the date of delivery) equal to the purchase price of the shares
being purchased; or




(iii)     delivery (including by facsimile) to the Company’s Corporate Secretary
at Seminole, Florida, of an executed irrevocable option exercise form together
with irrevocable instructions, in a form acceptable to the Company, to a
broker-dealer to sell or margin a sufficient portion of the shares of Common
Stock issuable upon exercise of this option and deliver the sale or margin loan
proceeds directly to the Company to pay for the exercise price.




 

4.

OPTION AS COLLATERAL




The Director may not assign or mortgage this option, or pledge this option as
any type of security or collateral. Any attempted assignment, mortgage or pledge
of this option in violation of this paragraph 4 will be null and void and have
no legal effect.




 

5.

NON-TRANSFERABILITY; DEATH




 

(a)

Except as provided in paragraph 5(b) or (c), or as the Committee otherwise
provides, the Director may not transfer this option other than by will or the
laws of descent and distribution and only the Director may exercise this option
during his or her lifetime. However, if the Committee determines that the
Director is unable to exercise this option as a result of incapacity or
disability, then the Committee may permit the Director’s guardian or other legal
representative to exercise this option on behalf of the Director. In such an
event, neither the Committee nor the Company will be liable for any losses
resulting from such exercise or from the disposition of shares acquired upon
such exercise.




 

(b)

The Director may designate one or more beneficiaries (on a form provided by the
Committee) to exercise this option after the Director’s death. If the Director
dies while this option is outstanding, then the Director’s designated
beneficiary(ies) (if then living), or if no beneficiary has been designated or
fails to survive the Director, the Director’s estate or the person to whom this
option passes by will or the laws of descent and distribution, may exercise this
option in the manner described in paragraph 3, but only within a period of (i)
twelve (12) months after the date of the Director’s death or (ii) ten (10) years
from the date of this Agreement, whichever period is shorter.

 

 
 

--------------------------------------------------------------------------------

 

 




 

(c)

The Director may transfer this option to (i) his or her spouse, children or
grandchildren (“Immediate Family Members”); (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members; or (iii) a partnership in
which such Immediate Family Members are the only partners. The transfer will be
effective only if the Director receives no consideration for such transfer, and
the Director provides written notice of the transfer to the Company. Subsequent
transfers of the transferred option are prohibited except transfers to those
persons or entities to which the Director could have transferred this option or
transfers otherwise in accordance with this paragraph 5.




 

(d)

Following any transfer (whether voluntarily or pursuant to will or the laws of
descent and distribution) under this paragraph 5, this option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to such transfer, provided that for purposes of this Agreement, where the
context requires, the term “Director” as used in this Agreement shall be deemed
to refer to the transferee. The Company disclaims any obligation to provide
notice to any person who has the right to exercise this option of circumstances
triggering termination of this option.




 

6.

REGISTRATION




If the Company is advised by its counsel that shares deliverable upon exercise
of this option are required to be registered under the Securities Act of 1933
(“Act”) or any applicable state securities laws, or that delivery of the shares
must be accompanied or preceded by a prospectus meeting the requirements of that
Act or such state securities laws, then the Company will use its best efforts to
effect the registration or provide the prospectus within a reasonable time
following the Company’s receipt of written notice of option exercise relating to
this option, but delivery of shares by the Company may be deferred until the
registration is effected or the prospectus is available. The Director shall have
no interest in shares covered by this option until certificates for the shares
are issued.




 

7.

ADJUSTMENTS; CHANGE OF CONTROL




The number and type of shares subject to this option and the option price may be
adjusted, or this option may be assumed, cancelled or otherwise changed, in the
event of certain transactions, as provided in Section 14 of the Plan. Upon a
change of control, as defined in the Plan, the Director shall have the rights
specified in Section 14 of the Plan.




 

8.

AMENDMENT OR MODIFICATION




Except as provided in paragraph 7, no term or provision of this Agreement may be
amended, modified or supplemented orally, but only by an instrument in writing
signed by the party against which or whom the enforcement of the amendment,
modification or supplement is sought; provided, however, that this agreement may
be amended, modified, supplemented or cancelled without the Director’s consent
in accordance with the terms of the Plan.

 

 
 

--------------------------------------------------------------------------------

 





 

9.

LIMITED INTEREST




 

(a)

The Director has no rights as a shareholder as a result of the grant of the
option until this option is exercised, the exercise price is paid, and the
shares issued.




 

(b)

The grant of this option shall not affect in any way the right or power of the
Company or any of its subsidiaries to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s or any
subsidiary’s capital structure or its business, or any merger, consolidation or
business combination of the Company or any subsidiary, or any issuance or
modification of any term, condition, or covenant of any bond, debenture, debt,
preferred stock or other instrument ahead of or affecting the Common Stock or
the rights of the holders of Common Stock, or the dissolution or liquidation of
the Company or any subsidiary, or any sale or transfer of all or any part of its
assets or business or any other Company or subsidiary act or proceeding, whether
of a similar character or otherwise.




 

10.

ACTION OR PROCEEDING; OPTION SUBJECT TO PLAN




This Agreement shall be governed by the internal laws of the state of Florida as
to all matters, including but not limited to matters of validity, construction,
effect, performance and remedies. Any legal action or proceeding with respect to
the Plan or this option may only be brought and determined in a court sitting in
the County of Hillsborough, or the Federal District Court for the Middle
District of Florida sitting in the County of Hillsborough, in the State of
Florida. The Company may require that any legal action or proceeding with
respect to the Plan or this option be determined in a bench trial.




THE DIRECTOR ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN. ALL PARTIES ACKNOWLEDGE
THAT THIS OPTION IS GRANTED UNDER AND PURSUANT TO THE PLAN, WHICH SHALL GOVERN
ALL RIGHTS, INTERESTS, OBLIGATIONS, AND UNDERTAKINGS OF BOTH THE DIRECTOR AND
THE COMPANY. ALL CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE
MEANINGS ASSIGNED TO SUCH TERMS IN THE PLAN.




 

11.

COUNTERPARTS




This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Director has executed this Agreement all as of
the day and date first above written.




SUPERIOR UNIFORM GROUP, INC.




/s/ Jordan M. Alpert

 

Jordan M. Alpert

Vice President and Secretary  

 




________________________________

Director Signature

 